PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/764,067
Filing Date: 11 Feb 2013
Appellant(s): Harvey et al.



__________________
Madeline Schlederer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 18, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
With regards to the rejection of claim 1 over the combination of Jones and Skeens, Appellant argues that the Examiner’s proposed modification is improper because the base reference Jones teaches away from said proposed modification. Appellant reasons firstly, that Jones teaches away from applying a typical handle type wrench, since such handles when struck by a sharp blow often break, and secondly because such handles are not particularly useful in tight quarters. Examiner respectfully disagrees. The wrench of Jones is not modified with integral, non-detachable handles that would take away the advantage of being used in a tight quarters or suffer from the risk of breaking the handles when struck. The wrench of Jones is being modified with detachable handles as taught by Skeens to diversify the wrench for other applications, wherein higher transfer of torque is required for workpieces not limited by accessibility or applications requiring higher transfer of torque, provided with the modified detachable “T-handle” without the need of sticking the handles. Accordingly, due to detachable handles, should the wrench of Jones be intended for use in a tight quarters, the handles will be readily detached enabling the tool of Jones to be utilized as with its original 

    PNG
    media_image2.png
    266
    241
    media_image2.png
    Greyscale
With regards to the rejections of claim 1 over the combination of Viets, Ernesti and Ronning, Appellant argues firstly that the combination fails to teach a first handle extending radially outward from the drive member; secondly that the combination fails to teach a second handle extending radially outward from the drive member and that thirdly the modification would require a substantial redesign of the wrench of base reference Viets and its basic principle of operation. Examiner respectfully disagrees. Firstly, the base reference Viets, clearly discloses and/or suggests the use of a first handle that extending radially outward from the drive member, at least in Fig. 5, shown here. As shown and described, a wrench W is applied to the socket/drive member of Viets to rotate the socket for threading or unthreading the workpiece. Appellant arguments or reasoning that Viets discloses the use of a wrench and not a handle, fails to point out which claim limitation is not met, since the wrench, as shown in Fig. 5 of Viets, in effect, defines a removal handle that extends radially outward from the drive member or the socket 10.	The second argument that the combination fails to teach a second handle extending radially outward from the drive member is not persuasive, since while Viets does not show this feature, the combination applied discloses said feature. The tool and its suggested use with a detachable handle is modified with the teaching of Ronning. Ronning teaches the use of a “T-shaped” handle for applying high torque to a workpiece. The proposed combination, i.e., use of a T-wrench, which 10. Appellant then argues that the wrench (or detachable handle as considered by Examiner) does not define first and second handles extending from the drive member, since the handle of Ronning is attached to the shaft 10 and not the drive member or either sockets 11 and 13. Examiner respectfully disagrees. Firstly because the teaching of the secondary reference is not bodily incorporated in the base reference, it is respectfully noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Secondly even the arms 17 of Ronning can be considered to extend from the drive member or socket, as it is indirectly, and since there is no recitations in the claims to require for the handles or arms to be directly attached to the socket. However in this case the single handle of Viets that is already attached to the driver member thus extending from it, as argued and interpreted by Appellant. The tool is only modified for a T-shaped handle for convenience and better torque transfer.	   Examiner respectfully disagrees with the thirdly Appellant’s argument that the proposed amendment would require substantially redesign of Viets and changes the basic principal of its design, since the only modification to disclosed and intended use of the wrench of Viets, is to replace the single handle as shown in Fig. 5 with a double or T-shaped handle as 17 of Ronning to the wrench of Viets would eliminate the ability of Viets to fully insert the wrench into the socket and that such modification would require substantial change, are not persuasive, since again the handle or arms 17 of Ronning is not bodily incorporated into the design of Viets, rather a single arm wrench or handle of Viets is modified with double handles or a wrench with double handles, as suggested by Ronning, for better manipulation requiring no need to redesign the basic socket of Viets.   Examiner respectfully disagrees with the similar reasoning for the independent claim 21 and dependent claims 2, 3, 8-10, 12, 19 and 22-26.
With regards to further rejections of dependent claims 4-7, 10, 12 and 11 over further teachings of Davis, Ernesti and Paul, respectively, Appellant relies on reasons discussed above, which Examiner respectfully disagrees for the same reasons indicated above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HADI SHAKERI/Primary Examiner, Art Unit 3723      (01/05/2022)                                                                                                                                                                                   							
Conferees:
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
/JULIE K BROCKETTI/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                                                                                                                                                                                                                         	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),